DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 10/13/21, for application number 16/421,794 has been received and entered into record.  Claim 10 has been amended, and Claims 4, 6, 11-13 and 18 have been cancelled.  Therefore, Claims 1-3, 5, 7-10, 14-17, 19, and 20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Isaac T. Slutsky (Reg. No. 64,620) on 10/18/21.
The application has been amended as follows: 
Listing of Claims 

1.	(Previously Presented)  A vehicle comprising:
a memory configured to store statistics indicative of historical vehicle use patterns; and
a processor programmed to

upon transition to a keyoff state, reboot a vehicle controller responsive to confirmation that a current time has reached at least the next reboot time and that the vehicle is located at one of the top locations, 
wherein the vehicle controller is a telematics controller or an in-vehicle infotainment system controller.

	2.	(Original)  The vehicle of claim 1, wherein the processor is further programmed to, upon the transition to the keyoff state, reboot the vehicle controller responsive to confirmation that the current time is at least a predefined threshold time after a last reboot of the vehicle controller, regardless of whether the vehicle is located at one of the top locations.

3.	(Original)  The vehicle of claim 1, wherein the processor is further programmed to reboot the vehicle controller upon transition to the keyoff state regardless of the next reboot time, responsive to one or more of: detection of a fault at the vehicle controller, memory usage at the vehicle controller in excess of a threshold memory usage amount, processor usage at the vehicle controller in excess of a threshold processor usage amount, or power usage at the vehicle controller in excess of a threshold power usage amount.

4.	(Canceled)

5.	(Previously Presented)  The vehicle of claim 1, wherein the vehicle controller requires more than one minute to reboot.

6.	(Canceled)

7.	(Previously Presented)  The vehicle of claim 1, wherein the telematics controller is configured to provide a vehicle WiFi hotspot, and the processor is further programmed to defer the reboot of the vehicle controller while devices are connected to the vehicle WiFi hotspot.

8.	(Previously Presented)  The vehicle of claim 1, wherein the top locations include geofences surrounding locations where the vehicle is parked based on the historical vehicle use patterns.

9.	(Currently Amended)  The vehicle of claim 1, wherein the top locations are defined by one or more of cellular information
		
10.	(Currently Amended)  A method for rebooting controllers of a vehicle comprising:

setting a scheduled reboot deadline as a future day of the week and time based on the time intervals when the vehicle is parked; 
identifying a set of top locations where the vehicle is most often parked; 
responsive to vehicle keyoff, identifying whether the scheduled reboot deadline has been reached and whether the vehicle is located at one of the top locations, the controllers including a telematics controller or an in-vehicle infotainment system controller; 
responsive to both the reboot deadline being reached and the vehicle being located at a reboot location, or responsive to no reboot of the controllers having been performed for at least a maximum reboot time interval, rebooting the controllers; and 
otherwise, deferring rebooting of the controllers.

11–13	(Canceled) 

14.	(Previously Presented)  The method of claim 10, wherein the telematics controller is configured to provide a vehicle WiFi hotspot, and further comprising deferring the reboot of the telematics controller while devices are connected to the vehicle WiFi hotspot.



16.	(Currently Amended)  The method of claim 10, wherein the set of top locations 

17.	(Currently Amended)  A non-transitory computer-readable medium comprising instructions that, when executed by a processor of a vehicle, cause the vehicle to:
accumulate statistics from the vehicle, indicative of time intervals of days of the week when the vehicle is parked and top locations where the vehicle is most often parked, the top locations being locations where the vehicle is most often parked relative to other locations at which the vehicle is parked; 
set a scheduled reboot deadline for a subset of vehicle controllers as a future day of the week and time based on the time intervals when the vehicle is parked, the subset of the vehicle controllers including a telematics controller or an in-vehicle infotainment system controller;
identify a set of top locations where the vehicle is most often parked;
responsive to vehicle keyoff, identify whether the scheduled reboot deadline has been reached and whether the vehicle is located at one of the top locations; 

otherwise, defer reboot of the subset of vehicle controllers.

18.	(Canceled)

19.	(Previously Presented)  The medium of claim 17, wherein the subset of the vehicle controllers includes a telematics controller configured to provide a vehicle WiFi hotspot, the medium further comprising instructions that, when executed by the processor of the vehicle, cause the vehicle to defer the reboot of the subset of vehicle controllers while devices are connected to the vehicle WiFi hotspot.

20.	(Currently Amended)  The medium of claim 17, wherein the set of top locations is defined by one or more geofences or by cellular information and/or wireless local area network (WLAN) service set identifier (SSID) information for network connections of the vehicle.

Allowable Subject Matter
Claims 1-3, 5, 7-10, 14-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hall et al., US PGPub 2015/0039877, discloses a method for rebooting controllers of a vehicle, comprising: responsive to a vehicle keyoff, identifying whether a scheduled reboot deadline has been reached, the controllers including a telematics controller or an in-vehicle infotainment system controller; responsive to both the reboot deadline being reached and the vehicle being located at a reboot, location, or responsive to no reboot of the controllers having been performed for at least a maximum reboot time interval, rebooting the controllers.
Parupudi et al, US Pat. No. 7.076,255, discloses identifying whether a vehicle is located at a power management mode location.
However, neither of the references, individually nor in combination, explicitly teach storing statistics indicative of historical vehicle use patterns; identifying a reboot time and top locations at which reboot is allowed, the top locations being locations where the vehicle is most often parked relative to other locations at which the vehicle is parked, in combination with the remaining limitations as required by Claim 1.  
Claims 10 and 17 repeat the same limitations as recited in Claim 1, and are allowed accordingly.
Claims 2-3, 5, and 7-9, claims 14-16, and claims 19 and 20 depend on Claims 1, 10, and 17, respectively, and are allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186